UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1636


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY N. HOLLAND; BOBBY        N.   HOLLAND,   Trustee;   JACQUELYN
HOLLAND; REBECCA HOLLAND,

                Defendants - Appellants,

OPTION ONE MORTGAGE CORPORATION,

                Defendant - Appellee,

          and

H&R BLOCK MORTGAGE CORPORATION,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-cv-00445-BO)


Submitted:   August 27, 2010             Decided:   September 10, 2010


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Bobby N. Holland, Jacquelyn Holland, Rebecca Holland, Appellants
Pro Se.    Ivan C. Dale, Jan M. Geht, Teresa E. McLaughlin,
Kenneth W. Rosenberg, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, DC; Joseph H. Nanney, Jr., Kevin J. Stanfield,
WYRICK, ROBBINS, YATES & PONTON, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Bobby      N.     Holland,     Bobby        N.   Holland      as    Trustee,

Jacquelyn Holland, and Rebecca Holland appeal two district court

orders.           The   first       order   granted       summary      judgment     to   the

Government and Option One Mortgage Corporation, reduced various

tax liens to judgment, and ordered the sale of real property at

1805 Trinity Road in Raleigh, North Carolina.                          The second order

granted the Government’s motion to reconsider and amended the

amount of the assessments as of September 15, 2008.                                We have

reviewed the record and find no reversible error.                           Accordingly,

we   deny    Appellants’        motion      for   abeyance       and     affirm    for   the

reasons stated by the district court.                          See United States v.

Holland, No. 5:07-cv-00445-BO (E.D.N.C. filed Apr. 29, 2009 &

entered Apr. 30, 2009; filed Aug. 13, 2009 & entered Aug. 14,

2009).       We dispense with oral argument because the facts and

legal    contentions          are    adequately     presented       in    the     materials

before      the    court      and    argument     would    not   aid     the     decisional

process.

                                                                                   AFFIRMED




                                              3